DETAILED ACTION
Status of the Claims
Claims 28-56 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Wilson et al.
Claim 56 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wilson  et al. (U.S. PGPub 2009/0285788 A1, cited in IDS of 09/04/2020).  
Regarding claim 56, Wilson teaches a method of identifying a variant of an RNA molecule that affects a biological parameter of interest, wherein said variant has an altered ability to affect said biological parameter of interest (e.g. as per para 0003 and Example 17), comprising the steps of:
a.    amplifying a nucleic acid molecule encoding said RNA molecule with an error-prone polymerase chain reaction (e.g. error-prone PCR as a low fidelity method as per para 0180 and 0342), thereby generating a sub-library of nucleotide molecules, said sub-library comprising variants of said RNA molecule (e.g. as per para 0345);
b.    subcloning said sub-library into an expression vector backbone, thereby generating a sub-library of expression vectors (e.g. “subcloned into an expression vector” as per para 0345);
c.    contacting a cell population with said sub-library of expression vectors, wherein said sub-library of expression vectors, or a fraction thereof, is taken up by said individual cells of said cell population (e.g. “introduced into target cells” as per para 0345); and

wherein, if a particular cell in said cell population exhibits an alteration of said biological parameter of interest or readout thereof, then said particular cell carries a particular expression vector that encodes a particular variant of said RNA molecule that has an altered ability to affect said biological parameter of interest (e.g. assaying as per Example 17 and para 0345).

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

10,260,065 B2
Claim 28 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 28 of prior U.S. Patent No. 10,260,065 B2. This is a statutory double patenting rejection.  The claims are drawn to identical subject matter.

Nonstatutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
U.S. 10,260,065 B2 and Wilson et al.
Claims 29-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,260,065 B2 (the ‘065 patent) in view of Wilson et al. (U.S. PGPub 2009/0285788 A1, cited in IDS of 09/04/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because they would be anticipated and/or rendered obvious by claim 28 U.S. 10,260,065 B2 in view of Wilson.
Note that instant claim 28 encompasses identical subject matter as claim 28 of the ‘065 patent, as detailed above.
Regarding claim 29, Wilson teaches the above, wherein individual recombinant expression vectors of said set or library each further comprises an RNA polymerase promoter (e.g. a promoter as per para 0054).
Regarding claim 30, Wilson teaches that above, wherein individual recombinant expression vectors of said set or library each further comprises a gene encoding an RNA inhibitory (RNAi) molecule of known function (e.g. as per para 0150 and/or Wilson claim 4).
Regarding claim 31, Wilson teaches that above, wherein said non self-complementary region is capable of forming a loop in the context of said shRNA molecule (e.g. as per para 0057 and the figures).
Regarding claim 32, Wilson teaches that above, wherein said variable region is 8-30 nucleotides long (e.g. as per para 0267).
Regarding claim 33, Wilson teaches that above, wherein said first sub-region is 8-29 nucleotides long (e.g. as per para 0267).
claim 34, Wilson teaches that above, method for identifying an RNA molecule that is capable of affecting a biological parameter of interest, comprising the steps of:
a. contacting a cell population with the set or library of recombinant expression vectors that express a set or library of shRNAs, wherein said set or library of said expression vectors, or a fraction thereof, is taken up by individual cells of said cell population; and 
b. determining or measuring said biological parameter of interest or a readout thereof in said cell population; wherein, if a particular cell in said cell population exhibits an alteration of said biological parameter of interest or readout thereof, then said particular cell carries a particular recombinant expression vector that encodes a particular shRNA molecule that is capable of affecting said biological parameter of interest (e.g. as per the Examples).
Regarding claim 35, Wilson teaches that above, wherein said biological parameter of interest or readout thereof is an expression of a protein of interest (e.g. as per para 0248).
Regarding claim 36, Wilson teaches that above, wherein said biological parameter of interest or readout thereof is an ability of a cell to survive or maintain growth under adverse conditions (e.g. as per para 0245).
Regarding claim 37, Wilson teaches that above, wherein said biological parameter of interest or readout thereof is a susceptibility of a cell to an intracellular pathogen or an ability of an intracellular pathogen to replicate in a cell (e.g. as per para 0246).
claim 38, Wilson teaches that above, wherein said intracellular pathogen is a virus (e.g. as per para 0246).
Regarding claim 39, Wilson teaches that above, wherein said biological parameter of interest or readout thereof is a differentiation of a cell into a cell type of interest (e.g. as per para 0250).
Regarding claim 40, Wilson teaches that above, wherein said biological parameter of interest or readout thereof is an ability to induce long-term proliferation or sustain pluripotency of a cell (e.g. as per para 0250).
Regarding claim 41, Wilson teaches that above, contacting said cell with a particular recombinant expression vector or with an RNA molecule encoded thereby, wherein said particular recombinant expression vector has been identified by the method of claim 38, thereby conferring upon a cell a resistance to a viral infection (e.g. as per para 0021 and/or Wilson claim 14).
Regarding claim 42, Wilson teaches that above, comprising contacting said subject with a particular recombinant expression vector or with an RNA molecule encoded thereby, wherein said particular recombinant expression vector has been has been identified by the method of claim 38, thereby inhibiting or impeding an ability of a virus to replicate in a subject (e.g. as per Wilson claim 15).
Regarding claim 43, Wilson teaches that above, wherein said particular recombinant expression vector has been has been identified by the method of claim 39, thereby inducing a differentiation of a target cell into a cell type of interest  (e.g. as per para 0250).
claim 44, Wilson teaches that above, comprising contacting said cell with a particular recombinant expression vector or with an RNA molecule encoded thereby, wherein said particular recombinant expression vector has been has been identified by the method of claim 40, thereby inducing a long-term proliferation or sustaining a pluripotency of a cell (e.g. as per para 0250).
Regarding claim 45, Wilson teaches that above, further comprising the step of isolating or amplifying said particular expression vector, its insert, or a fragment thereof, and sequencing either: a. said particular expression vector; or b. a fragment of said particular expression vector, wherein said fragment comprises the coding sequence for said particular shRNA molecule (e.g. as per para 0261).
Regarding claim 46, Wilson teaches that above, further comprising the steps of contacting an additional cell with said particular expression vector and determining or measuring said biological parameter of interest or readout thereof in said additional cell (e.g. as per para 0158).
Regarding claim 47, Wilson teaches that above, further comprising the steps of generating a copy of said particular shRNA molecule, contacting an additional cell with said copy of said particular shRNA molecule, and determining or measuring said biological parameter of interest or readout thereof in said additional cell (e.g. as per para 0157).
Regarding claim 48, Wilson teaches that above, further comprising the steps of a. inserting into a second expression vector backbone a sequence that encodes either: (a) said particular shRNA molecule or (b) a fragment of said particular shRNA molecule, thereby generating a second recombinant expression vector, wherein said second 
Regarding claim 49, Wilson teaches that above, further comprising the steps of a. inserting into a second expression vector backbone a sequence that encodes said particular shRNA molecule; or that encodes a fragment of said particular shRNA molecule, thereby generating a second expression vector, wherein said second expression vector encodes an altered version of said particular RNA molecule, wherein said altered version of said particular RNA molecule comprises a region that shares homology with a double-stranded region of said particular RNA molecule; b. producing a copy of said altered version of said particular RNA molecule; c. contacting an additional cell with said copy of said altered version of said particular RNA molecule; and d. determining or measuring said biological parameter of interest or readout thereof in said additional cell (e.g. as per para 0160-0162).
Regarding claim 50, Wilson teaches that above, further comprising the steps of: a. isolating or amplifying either: (i) said particular expression vector; (ii) the insert of said particular expression vector; or (iii) a fragment of said particular expression vector, wherein said fragment comprises a region encoding the particular RNA molecule; b. mutagenizing a fragment of said particular expression vector, thereby generating a sub-library of nucleotide molecules, said sub-library of nucleotide molecules comprising 
Regarding claims 51-52, Wilson teaches that above, wherein the step of mutagenizing comprises copying a fragment of said particular expression vector by a low-fidelity method, being error-prone PCR (e.g. as per para 0180 and 0342-0345).
Regarding claim 53, Wilson teaches that above, further comprising the step of isolating or amplifying said improved expression vector or a fragment thereof, wherein said fragment comprises the coding sequence for said improved shRNA molecule, and sequencing either (a) said improved expression vector or (b) said fragment thereof (e.g. as per Example 17).
Regarding claim 54, Wilson teaches that above, further comprising the step of contacting an additional cell with said improved expression vector and determining or 
Regarding claim 55, Wilson teaches that above, method of identifying a drug target for a disease or disorder of interest, comprising the steps of a. identifying an RNA molecule that affects a biological parameter of interest by the method of claim 34, wherein said biological parameter of interest is altered in said disease or disorder of interest; and b. identifying a cellular RNA molecule whose expression is altered by said RNA molecule, wherein said cellular RNA molecule is identified as a drug target for said disease or disorder of interest (e.g. as per para ).
Regarding claim 56, Wilson teaches a method of identifying a variant of an RNA molecule that affects a biological parameter of interest, wherein said variant has an altered ability to affect said biological parameter of interest (e.g. as per para 0003 and Example 17), comprising the steps of:
a.    amplifying a nucleic acid molecule encoding said RNA molecule with an error-prone polymerase chain reaction (e.g. error-prone PCR as a low fidelity method as per para 0180 and 0342), thereby generating a sub-library of nucleotide molecules, said sub-library comprising variants of said RNA molecule (e.g. as per para 0345);
b.    subcloning said sub-library into an expression vector backbone, thereby generating a sub-library of expression vectors (e.g. “subcloned into an expression vector” as per para 0345);
c.    contacting a cell population with said sub-library of expression vectors, wherein said sub-library of expression vectors, or a fraction thereof, is taken up by 
d.    determining or measuring said biological parameter of interest or a readout thereof in said cell population (e.g. assaying as per Example 17 and para 0345),
wherein, if a particular cell in said cell population exhibits an alteration of said biological parameter of interest or readout thereof, then said particular cell carries a particular expression vector that encodes a particular variant of said RNA molecule that has an altered ability to affect said biological parameter of interest (e.g. assaying as per Example 17 and para 0345).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639